DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
The Examiner further acknowledges the following:
Examiner notes that the effective filing date of the claimed subject matter is 3/13/2020. 
Claims 15 and 17-21 are withdrawn from further consideration. 
Claims 1-14,16, and 22-30 are pending and under current examination. 
Applicants' arguments and Affidavit filed on 04/13/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


New Rejections
Claim Rejections - 35 USC § 112 (a) (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-14, 16, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 is to a hand hygiene method that includes rubbing the hands of a subject in need thereof for 60 seconds or less. 
The instant specification discloses hand hygiene composition which cleans hands, see page 8, and that the composition can be used as a hand hygiene product per page 18, however the specification does not disclose a hand hygiene method that comprises rubbing the hands of a subject in need thereof for 60 seconds or less. 
Accordingly, the amendments to claim 9 for a hand hygiene method introduces new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 16 and 22-23, 25-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO2003/061610) in view of Hsu et al. (United States Patent Publication 2015/0025132-see IDS filed 8/21/2020) as evidenced by Burke et al. (United States patent Publication 2015/0305343). 
Claim 1 is to a method of rapidly killing or inactivating active spores comprising contacting active spores with a composition comprising (i) 62%-90% alcohol, (ii) 0.1% to 10% a modified green tea polyphenol, and (iii) 0% to 38% water, wherein the modified green tea polyphenol is (-)- epigallocatechin-3-gallate (EGCG) esterified at the 4' position with a fatty acid, and wherein the composition does not contain a quaternary ammonium salt.
Walker teaches method of disinfecting and killing active microbiological bacterial spores and vegetative microorganisms by applying a composition that comprises an antimicrobial compound, which can be present from 0.01-10% by weight, see claims 1-2 and page 1 and 4. The composition can comprise a monohydric alcohol present from 20-95% by weight and water, see pages 1-2. The composition can be a hand hygiene product. The alcohol can comprise isopropanol (isopropyl alcohol) and ethanol (ethyl alcohol), see page 2.  The composition can comprise a reducing agent such as gallic acids acid or polyphenol and their esters or derivatives present from about 0.001-2% by weight, see pages 1 and 3-7. The reducing agent weakens the spore coat and increases permeability of the spore for germicidal action, see page 4. The killing of the spores can occur for less than 30 seconds as demonstrated by Table 1 and page 7. The composition can comprise chelating agent including citric acid and its salts or EDTA present from 0.001-5% by weight. Such chelating agents are taught to provide spore coat opening activity, see pages 1-4. The composition can comprise a suitable emulsifier excipient present from 1 to 10% by weight and an emollient present from 0.1-25% by weight. The composition can be used for topical skin care action of killing microbiological spores. Walker suggests the composition can be 99.9% killed within 30 seconds, see page 7. Walker teaches the composition has useful application against Bacillus spores, see test methods and results. Walker teaches in one embodiment the antimicrobial agent can be selected from the group consisting of phenolic compounds or hydrogen peroxide as active agents which are in the alternative to quaternary ammonium compounds, see pages 1-3. Therefore, in some embodiments the composition is taught to include antimicrobial agents (bioactive agents) that are not quaternary compounds. As evidenced by Burke et al., bacterial spores are killed by contacting a composition having hydrogen peroxide and an antimicrobial agent within 30 seconds to achieve an at least 5 log reduction in the number of spores, see paragraph [0009] and [0035]. Such antimicrobial compounds include alcohols per paragraph [0035]. Walker suggests that the water can comprise 35% in embodiment C4 at Table A. It would have been obvious to adjust the water content of Walker to provide a solution having more ethanol than water given the alcohol of Walker is taught to be adjustable from 20-95% by weight of the composition and adjusting the amounts of water and ethanol would have been a matter of routine optimization. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Walker does not expressly teach providing epigallocatechin-3-gallate esterified at the 4’ position with palmitic acid as the gallic acid esters or derivatives. 
Walker teaches that emollients can be added from 0.1-25% by weight with emulsifiers (see page 4), however Walker does not expressly teach the presence glycerol (aka glycerin). 
However, Hsu et al. compositions which effectively kill spores comprise epigallocatechin modified compounds such as epigallocatechin-3-gallate (EGCG) which is esterified at the 4’ position with palmitic acid, see abstract. Such compositions can contain a glycerin emollient, see paragraph [0124]. The composition of Hsu can be topically applied as is suggested by their addition cosmetic products, see paragraphs [0023] and [ 0078]. The composition contains water, see paragraph [0204]. 
It would have been prima facie obvious to substitute the reducing agent for epigallocatechin-3-gallate esterified at the 4’ position with palmitic acid as suggested by Hsu. 
One of ordinary sill in the art would have been motivated to do so given these gallic acid polyphenol derivatives are taught to provide sporicidal properties.  
	It would have been additionally prima facie obvious to substitute the emollient of Walker for glycerin as Hsu teaches their suitable use for their emollient properties with epigallocatechin-3-gallate esterified at the 4’ position containing compositions. The simple substitution of one emollient for another would have yielded predictable results. 

Claims 8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO2003061610) and Hsu et al. (United States Patent Publication 2015/0025132) as evidenced by Burke et al. (United States patent Publication 2015/0305343) as applied to all claims above, and further in view of Shanbrom (United States Patent 6,881,731). 
The teachings of the modified Walker are discussed above. 
The modified Walker does not expressly teach 0.1-1% citrate as the chelating agent. 
Shanbrom teaches that citrate provides good antimicrobial activity of polyphenols, see abstract. Citrate like EDTA is a known chelating compound see, see column 6, lines 5-50. As little as 1% citrate is needed as it greatly enhances antimicrobial properties and demonstrates synergy with antimicrobials, see abstract, column 2, lines 48-67. 
It would have been prima facie obvious to substitute the chelating agent of Walker for citrate present at 1% by weight. 
One of ordinary skill in the art would have been motivated to do so given both citrate and EDTA are taught as chelation antimicrobial agents. Furthermore, citrate is taught to greatly enhance the properties of antimicrobial compounds. 
There would have been a reasonable expectation of success given Walker teaches that EDTA or citric acid and its salts or free acid forms can be used as a chelating agent for the invention and the modification would have yielded predictable results to chelating.  
With regards to the chelating agent, modified green tea polyphenol, and the glycerin, Walker suggests adjusting the amounts of these ingredients in overlapping ranges and MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  

Claims 9-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO2003/061610) in view of Hsu et al. (United States Patent Publication 2015/0025132-see IDS filed 8/21/2020) and Donskey et al. (United States Patent Publication 2017/0265463-see IDS filed 5/25/2021) as evidenced by Burke et al. (United States patent Publication 2015/0305343). 
Walker teaches method of disinfecting and killing active microbiological bacterial spores and vegetative microorganisms by applying a composition that comprises an antimicrobial compound, which can be present from 0.01-10% by weight, see claims 1-2 and page 1 and 4. The composition can comprise a monohydric alcohol present from 20-95% by weight and water, see pages 1-2. The composition can be a hand hygiene product. The alcohol can comprise isopropanol (isopropyl alcohol) and ethanol (ethyl alcohol), see page 2.  The composition can comprise a reducing agent such as gallic acids acid or polyphenol and their esters or derivatives present from about 0.001-2% by weight, see pages 1 and 3-7. The reducing agent weakens the spore coat and increases permeability of the spore for germicidal action, see page 4. The killing of the spores can occur for less than 30 seconds as demonstrated by Table 1 and page 7. The composition can comprise chelating agent including citric acid and its salts or EDTA present from 0.001-5% by weight. Such chelating agents are taught to provide spore coat opening activity, see pages 1-4. The composition can comprise a suitable emulsifier excipient present from 1 to 10% by weight and an emollient present from 0.1-25% by weight. The composition can be used for topical skin care action of killing microbiological spores. Walker suggests the composition can be 99.9% killed within 30 seconds, see page 7. Walker teaches the composition has useful application against Bacillus spores, see test methods and results. Walker teaches in one embodiment the antimicrobial agent can be selected from the group consisting of phenolic compounds or hydrogen peroxide as active agents which are in the alternative to quaternary ammonium compounds, see pages 1-3. Therefore, in some embodiments the composition is taught to include antimicrobial agents (bioactive agents) that are not quaternary compounds. As evidenced by Burke et al., bacterial spores are killed by contacting a composition having hydrogen peroxide and an antimicrobial agent within 30 seconds to achieve an at least 5 log reduction in the number of spores, see paragraph [0009] and [0035]. Such antimicrobial compounds include alcohols per paragraph [0035]. Walker suggests that the water can comprise 35% in embodiment C4 at Table A. It would have been obvious to adjust the water content of Walker to provide a solution having more ethanol than water given the alcohol of Walker is taught to be adjustable from 20-95% by weight of the composition and adjusting the amounts of water and ethanol would have been a matter of routine optimization. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Walker does not expressly teach providing epigallocatechin-3-gallate esterified at the 4’ position with palmitic acid as the gallic acid esters or derivatives. 	Walker teaches that emollients can be added from 0.1-25% by weight with emulsifiers from 1-10% by weight, however Walker does not expressly teach the presence of citrate or glycerol (aka glycerin). 
However, Hsu et al. compositions which effectively kill spores comprise epigallocatechin modified compounds such as epigallocatechin-3-gallate (EGCG) which is esterified at the 4’ position with palmitic acid, see abstract. Such compositions can contain a glycerin emollient, see paragraph [0124]. The composition of Hsu can be topically applied as is suggested by their addition cosmetic products, see paragraphs [0023] and [ 0078].
It would have been prima facie obvious to substitute the reducing agent for epigallocatechin-3-gallate esterified at the 4’ position with palmitic acid as suggested by Hsu. 
One of ordinary sill in the art would have been motivated to do so given these gallic acid polyphenol derivatives are taught to provide sporicidal properties.  
	It would have been additionally prima facie obvious to substitute the emollient of Walker for glycerin as Hsu teaches their suitable use for their emollient properties with epigallocatechin-3-gallate esterified at the 4’ position containing compositions. The simple substitution of one emollient for another would have yielded predictable results. 
The modified Walker suggests that the composition can be applied to hands, however does not expressly teach applying to the hands of a subject for 60 seconds or less. 
However, Donskey et al. teach sporicidal hand hygiene compositions comprising alcohol, see abstract and paragraph [0006]. The composition can be applied to hands by rubbing the hands for 20 seconds and rinsing, see paragraph [0016] and figure 5A. 
It would have been prima facie obvious to provide the hand hygiene composition of the modified Walker for a time period of 20 seconds as Donskey suggests that hand rubbing for 20 seconds is effective to kill spores with a sporicidal composition.  
	
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO2003061610) in view of Hsu et al. (United States Patent Publication 2015/0025132) and Donskey et al. (United States Patent Publication 2017/0265463-see IDS filed 5/25/2021) as evidenced by Burke et al. (United States patent Publication 2015/0305343) as applied to claims 9-14 and 24 above, and further in view of Shanbrom (United States Patent 6,881,731). 
The teachings of the modified Walker are discussed above. 
The modified Walker does not expressly teach 0.1-1% citrate as the chelating agent. 
Shanbrom teaches that citrate provides good antimicrobial activity of polyphenols, see abstract. Citrate like EDTA is a known chelating compound see, see column 6, lines 5-50. As little as 1% citrate is needed as it greatly enhances antimicrobial properties and demonstrates synergy with antimicrobials, see abstract, column 2, lines 48-67. 
It would have been prima facie obvious to substitute the chelating agent of Walker for citrate present at 1% by weight. 
One of ordinary skill in the art would have been motivated to do so given both citrate and EDTA are taught as chelation antimicrobial agents. Furthermore, citrate is taught to greatly enhance the properties of antimicrobial compounds. 
There would have been a reasonable expectation of success given Walker teaches that EDTA or citric acid and its salts or free acid forms can be used as a chelating agent for the invention and the modification would have yielded predictable results to chelating.  
With regards to the chelating agent, modified green tea polyphenol, and the glycerin, Walker suggests adjusting the amounts of these ingredients in overlapping ranges and MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  

Response to Remarks
Applicants argue that the composition of the claimed methods omits an essential ingredient in those disclosed in Walker and retain sporicidal activity. Walker relies on quaternary ammonium compounds to exert antimicrobial activity and kill microbiological spores and vegetative cells. Applicants antimicrobial activity is achieved in the absence of a quaternary ammonium compounds.  
Examiner respectfully submits that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Here, although quaternary ammonium compounds are preferred antimicrobials in Walker’s composition, Walker expressly teaches:

    PNG
    media_image1.png
    257
    378
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    289
    391
    media_image2.png
    Greyscale

Therefore, Walker expressly teaches that in alternative embodiments, the antibacterial agent can be selected in the alternative to a quaternary ammonium compound and the alternative compounds include a phenolic compound, a monohydric alcohol, hydrogen peroxide, iodine, trichloroban or triclosan individually. 
Applicants argue that the Declaration demonstrates that quaternary ammonium free formulations surprisingly provide for rapid and effective spore killing that is non-toxic to humans. 
Examiner respectfully submits that instant claim 1 recites that the composition does not contain a quaternary ammonium salt. However, Walker teaches alternative embodiments that are indeed free of quaternary ammonium salts. Examiner disagrees that the Walker reference requires quaternary ammonium salts as an essential ingredient. Applicants argue that the formulation of the instant invention is non-toxic, however Walker’s formulation is intended to be applied to skin and can comprise a mixture of natural ingredients such as phenolic compounds with a spore coat opening agent and expressly teaches that the formulation is gentle to the skin.
Applicants argue that in the absence of Applicant’s disclosure, the sporicidal activity of EGCG derivatives is unknown and unpredicted from Walker and Kaihatsu. Applicants argue that one would not have any expectation that a composition in the absence of a quaternary ammonium compound could possess sporicidal activity. 
 Examiner respectfully submits that the sporicidal activity of EGCG compounds is taught by the newly applied reference to Hsu. Hsu et al. teaches compositions which effectively kill spores comprising epigallocatechin modified compounds such as epigallocatechin-3-gallate (EGCG) which is esterified at the 4’ position with palmitic acid, see abstract. Such compositions can contain a glycerin emollient, see paragraph [0124]. Thus, EGCG is known before the time of filing of the instant invention to possess sporicidal activity. Furthermore, an ordinary skilled artisan would have expected that compositions in the absence of a quaternary ammonium compound would have sporicidal activity. This is evidenced by Walker which teaches antimicrobial compounds in the alternative to quaternary ammonium compounds such as hydrogen peroxide and the Burke which teaches compositions having hydrogen peroxide kill bacterial spores within 30 seconds, see paragraphs [0009] and [0035].  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
	Applicants argue that the present invention utilizes ingredients that are non-toxic as there are concerns with quaternary ammonium compounds for hand hygiene products.  
Examiner respectfully submits that the formulations of Walker include non-toxic formulations as they are applied to the skin and also in certain embodiments do not require quaternary ammonium compounds. The instant claims exclude a quaternary ammonium salt which Applicants argue is the toxic component, however Walker does not require these in all embodiments. 
Applicants argue that the composition of the claimed methods feature remarkably high levels of sporicidal activity of about 4 log reduction or higher of spores within 60 seconds whereas such results could not have been predicted by the cited art. Applicants argue that prior to the instant invention there was no nontoxic product that could kill with a greater than 4log reduction of spores for hand hygiene products. Applicants argue that at the time of filing nothing in the cited references could provide any expectation that the non-toxic compositions could achieve this sporicidal level of greater than 4 log reduction of spores. 
Examiner respectfully submits that the compositions of Walker would necessarily have high levels of sporicidal activity within 60 seconds as Walker’s composition can include a combination of alcohols with hydrogen peroxide and as evidenced by Burke et al., bacterial spores are killed by contacting a composition having hydrogen peroxide and an antimicrobial agent including alcohols within 30 seconds to achieve an at least 5 log reduction in the number of spores, see paragraph [0009] and [0035]. The composition of Walker teaches alternative embodiments not requiring toxic compounds such as quaternary ammonium compounds. Given that Walker teaches killing spores with compositions further containing gallic acid or ellagic acid esters or derivatives and Hsu’s teaching that EGCG compounds do in fact kill spores, there would have been a reasonable expectation of success that the modified Walker kills spores within 60 seconds. 
Applicants argue that the Declaration establishes that there has been a lack of reported nontoxic methods with a greater than 4 log reduction of spore germination within 5 minutes for hand hygiene products and there is a long felt need for providing a hand sanitizer that is both non-toxic and highly sporicidal for user safety and compliance. Applicants note that slow acting formulations result in reduced efficacy as humans will not endure 60 minutes of contact time. Applicants argue that there were no commercialized hand hygiene products with only non-toxic ingredients that were able to achieve the sporicidal activity. Applicants argue that the claimed method was the first product in the market to achieve high sporicidal activity against a wide spectrum of bacterial spores with high degree of hand compliance. Applicants argue that the summary statement by the NIH grant application disclosed that there is a critical public health need on spore forming infectious agents and a significant market need. 
	Examiner respectfully submits that claim 1 is not directed to a hand hygiene composition and thus does not commensurate in scope with the argument there was a long felt need for non-toxic hand hygiene products. Furthermore, Walker’s composition does not require toxic ingredients such as quaternary ammonium compounds and is intended to be applied as a hand hygiene product. Walker’s composition is taught to kill spores and furthermore as evidenced by Burke, compositions not requiring quaternary ammonium compound do indeed result in a high degree of sporicidal activity. Burke’s composition is also intended to be applied to human skin, see claim 77. Hsu et al. (newly cited reference) further teaches that EGCG esterified at the 4’ position is effective in killing spores. Examiner submits that per the long-felt need analysis, the long-felt need must not have been satisfied by another before the invention by applicant. Here, Walker expressly teaches compositions intended to be applied to the hands which comprise ingredients that are absent the quaternary ammonium compounds. Examiner respectfully submits that even if Walker may not have commercialized their product, the prior art is not limited to products that were commercially available. The long-felt need must not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Walker teaches compositions which are hand hygiene formulations which can be absent quaternary ammonium compounds. Furthermore, Hsu teaches that modified green tea polyphenols such as EGCG esterified at the 4’ position can be applied to a variety of surfaces including topical application (e.g. cosmetics). Thus, the long felt need for providing topical formulations having modified green tea polyphenols was already addressed by the prior art. 
Applicants argue that the addition of citrate or glycerin to a formulation for a green tea polyphenol derivative and alcohol can significantly improve the sporicidal activity of the formulation. 
Examiner respectfully submits that Shanbrom teaches that citrate provides good antimicrobial activity, see abstract. Citrate like EDTA is a known chelating compound see, see column 6, lines 5-50. As little as 1% citrate is needed as it greatly enhances antimicrobial properties and demonstrates synergy with antimicrobials, see abstract, column 2, lines 48-67. Thus, the prior art teaches the enhancement of antimicrobial activity with the inclusion of citrates. The addition of glycerin to formulations having modified green tea polyphenols is already disclosed by the teachings of Hsu for their emollient properties. Furthermore, it is noted that claim 1 does not require the addition of either citrate or glycerin. Additionally, it is unsurprising that formulation F1 and formulation F2 of Table 1 exhibited a higher log10 reduction of spores than ethanol due to the presence of EC16. This compound is effective in killing spores as is taught by Hsu above.
37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Stephen Hsu filed on 04/13/2022.
The Declaration is insufficient to overcome the rejection of record because:  
Declarant argues that a distinction between the formulations claimed and the composition of Walker is that Walker requires quaternary ammonium salts whereas the instant invention excludes these, and thus is nontoxic. 
However, Examiner respectfully disagrees that quaternary ammonium salts are required in all embodiments in Walker. In alternative embodiments, the composition of Walker has alternative antimicrobial agents to quaternary ammonium salts such as monohydric alcohols or hydrogen peroxide. Thus, Walker does not require quaternary ammonium salts. 
Declarant argues at the time of filing there was no effective sporicidal hand hygiene product on the market as several known products on the market only gave a 1 log reduction of spores. Declarant argues that the rapid sporicidal activity is important for efficacy and patient compliance drops off after 60 seconds. 
Examiner respectfully disagrees as the products of Walker are taught to be sporicidal and include hand hygiene products. Examiner further notes that topical compositions intended to be applied to the skin were known in the art to provide a greater than 4 log reduction of spores before the time of filing as Burke teaches such properties, see paragraph [0008]. The antimicrobial agent includes monohydric alcohols together with hydrogen peroxide. Therefore, an ordinary skilled artisan when viewing the teachings of Burke would have knowledge of killing spores with formulations that achieve a 5-log reduction of spores in about 30 seconds. 
Declarant notes that formulations without benzalkonium chloride (quaternary ammonium salt) achieve better log reduction of germination of spores versus ones that contain such agents. 
Examiner respectfully submits that the sporicidal formulations of Walker do not require the quaternary ammonium salts. 
Declarant argues that the current regulations covering hand hygiene products do not require them to have sporicidal properties and he current FDA monograph for over the counter healthcare personal hand hygiene products only allows for ethanol, isopropanol and benzalkonium chloride. Quaternary ammonium compounds have been the active ingredients used in hygiene products which is supported by Wu who also uses benzalkonium chloride. However, benzalkonium chloride is toxic thus making them undesirable for hand hygiene. Declarant argues that no hand hygiene products with only non-toxic active ingredients were able to achieve the level of sporicidal activity as claimed. Declarant submits an NIH review what notes that a critical public health need for non-toxic sporicidal formulations exists with commercial potential being significant. The review concluded there is high overall enthusiasm for developing non-toxic sporicidal hand hygiene products. 
Examiner respectfully submits that the Walker reference already teaches that their compositions can be used for hand hygiene. Examiner disagrees that Walker requires quaternary ammonium salts in all cases as in the alternative, monohydric alcohols or hydrogen peroxide can be used as the antimicrobial agent. Examiner further notes that topical compositions intended to be applied to the skin were known in the art to provide a greater than 4 log reduction of spores before the time of filing as Burke teaches such properties, see paragraph [0008]. Examiner respectfully submits that claim 1 is not directed to a hand hygiene composition and thus does not commensurate in scope with the argument there was a long felt need for non-toxic hand hygiene products. Furthermore, Walker’s composition does not require toxic ingredients such as quaternary ammonium compounds and is intended to be applied as a hand hygiene product. Walker’s composition is taught to kill spores and furthermore as evidenced by Burke, compositions not requiring quaternary ammonium compound do indeed result in a high degree of sporicidal activity. Burke’s composition is also intended to be applied to human skin, see claim 77. Examiner submits that per the long-felt need analysis, the long-felt need must not have been satisfied by another before the invention by applicant. Here, Walker expressly teaches compositions intended to be applied to the hands which comprise ingredients that are absent the quaternary ammonium compounds. Examiner respectfully submits that even if Walker may not have commercialized their product, the prior art is not limited to products that were only commercially available. The long-felt need must not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Walker teaches compositions which are hand hygiene formulations which can be absent quaternary ammonium compounds. Furthermore, Hsu teaches that modified green tea polyphenols such as EGCG esterified at the 4’ position can be applied to a variety of surfaces including topical application (e.g. cosmetics). Thus, the long felt need for providing topical formulations having modified green tea polyphenols was already addressed by the prior art. 
Declarant argues the addition of citrate or glycerin to green tea polyphenol and alcohol can improve sporicidal activity. Declarant notes that the improvement of sporicidal activity with the addition of glycerol and citric acid was surprising per exhibit 5. 
Examiner respectfully submits that it is unsurprising that formulation F1 and formulation F2 of Table 1 exhibited a higher log10 reduction of spores than ethanol due to the presence of EC16. This compound is effective in killing spores as is taught by Hsu above. Furthermore, Shanbrom teaches that citrate is known to greatly enhance the antimicrobial properties and demonstrates synergy with antimicrobials, see abstract, column 2, lines 48-67. 
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619